Citation Nr: 1244333	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-03 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD). 

2.  Service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1976 to October 1976, and from January 2002 to January 2003 with additional inactive and state active service in the New York National Guard.  The Veterans decorations include the Army Commendation Medal and other Reserve Forces meritorious awards.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO denied service connection for an acquired psychiatric disorder including PTSD, anxiety, and depression and for service connection for hypertension. 

In November 2010, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.   After accomplishing the requested action, the RO continued to deny each claim (as reflected in the April 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records through April 2012 that have been considered. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  The Veteran did not serve in the Republic of Vietnam and has no combat service in any theater of operations. 

3.  The Veteran's full time service in the New York National Guard in 2001 was not federal active duty. 

4.  The Veteran's acquired psychiatric disorder, diagnosed as PTSD, anxiety, and/or depression, was not caused or aggravated by traumatic events or qualifying fears of hostile military or terrorist attack. 

5.  The Veteran's hypertension first manifested service, and there is no competent evidence or opinion that there exists a medical relationship between the hypertension diagnosed post service and the Veteran's military service (to include evidence that hypertension was manifested to a compensable degree within the first post-service year).


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety, depression and PTSD are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2012). 

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.104, Diagnostic Code 7101 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In May 2006, the RO provided notice that met the requirements.  The notice letter informed the Veteran of all criteria necessary to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The November 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the statutory timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and Social Security Administration treatment and examination records.  The Board also finds that no additional RO action to further develop the record is warranted.  As records of the award of disability benefits by the Social Security Administration (SSA) have been obtained, the Board concludes that there has been substantial compliance with the instructions in a November 2010 remand.  Moreover, as will be discussed in greater detail below, no further examination or medical opinion is warranted in connection with either claim.

In summary, the duties imposed by the notice and assistance statutes have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran performed recruit and field communications/infantryman training on federal active duty in 1976 with subsequent service in the New York National Guard (NYNG).  With his unit, he was mobilized for federal active duty service from January 2002 to January 2003 with duties as a rear command center assistant operations sergeant and reportedly as a headquarters supply sergeant at Fort Drum, New York.  He contends that his psychiatric disorders were caused by combat experiences in Vietnam in 1964 to 1967 and guard duty in 2001 to 2003 at LaGuardia airport, at the site of the terrorist attack at the World Trade Center in Manhattan, New York, and at nuclear power plants in New York State.   He contends that his hypertension first manifested during active duty service or was caused or is aggravated by PTSD.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A.  Acquired Psychiatric Disorder 

Here, although the Veteran is claiming service connection for any acquired psychiatric disorder, the principles governing service connection for PTSD have particular applicability in the adjudication of this claim.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010). 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

In a May 2006 claim, the Veteran denied any service in the Republic of Vietnam but reported that he did serve in Southwest Asia after August 1990.   In a January 2007 statement, the Veteran reported that he served in Vietnam from 1964 to 1967 in the Special Forces.  He noted that because of the timing and nature of these services, there are no records and he was not awarded a Vietnam Service Medal.  In many mental health treatment encounters with several VA and SSA examiners, the Veteran reported that he had served with the 87th Airborne Division in two combat tours of duty in Vietnam from 1964 to 1967 and experienced severe combat trauma including witnessing or participating in the killing of women and children.  On one occasion, the Veteran reported that he had received disciplinary action for striking a superior officer and had served some "bad time" which was in part a motivation for his later enlistment in the National Guard.  Examiners frequently reported that the Veteran was reluctant to discuss the combat events in detail and that he was unable to obtain records of this service as they were destroyed in a fire.  The Veteran did not describe any activities in Southwest Asia.  

Federal personnel records showed that the Veteran had active duty for training from August to October 1976 and active duty from January 2002 to January 2003, the latter in support of Operation Noble Eagle, a mobilization of reserve units for homeland security duty.  The Veteran did not receive any personal combat awards or Vietnam service or campaign ribbons.  Although the Veteran was born in 1944 and would have been of sufficient age to serve in 1964, there is no record of any service prior to 1976.  The Veteran's National Guard service records are silent for any service credit prior to 1976, and the record of service in 1976 showed that his pay grade was appropriate for a new recruit and not for a soldier with three years of previous combat service.  Service personnel records were obtained from the National Personnel Records Center (NPRC) and from the New York State National Guard and are silent for any overseas or combat service.   A 1973 fire at the NPRC facility affected Army records for soldiers discharged prior in 1960 or earlier.  Therefore, the Board concludes that the Veteran never served in Vietnam or Southwest Asia and that any statements by the Veteran or fellow soldiers reporting this service are not credible.  

NYNG personnel records showed that the Veteran was assigned as an assistant operations center sergeant in a detachment to the 10th Mountain Division in Fort Drum, New York.  In a performance evaluation for the period of January to December 2001, the Veteran assisted in the operations of a rear command post including maintaining situation maps and operating tactical communications and status boards.  The Veteran reenlisted for three more years in November 2001.  

In a January 2007 statement, the Veteran reported that he was assigned duties at the World Trade Center in Manhattan in October 2001 and experienced the smell of decaying bodies in the rubble.  He reported that he was in constant fear of another attack.  He also performed guard duties at LaGuardia airport and experienced fear from two to three bomb threats daily.  NYNG orders showed that the Veteran was assigned state duties as a guard at LaGuardia airport from November to December 2001 in response to the terrorist attacks on the World Trade Center.  Although there was no specific mention of the World Trade Center site, the Veteran may have visited the site but was not a first responder.  This period of service was not federal active duty.  

Although his original NYNG orders were for duty until April 2002, the Veteran's unit was mobilized for federal service in January 2002, and he remained attached to the 10th Mountain Division headquarters at Fort Drum, New York.  The Veteran as assigned to a rear operations cell for the entire year and was demobilized in January 2003.  

In a January 2007 statement, the Veteran reported that his unit was in rigorous training in cold weather and was preparing to deploy to Southwest Asia.  He noted that he was not selected to deploy but instead was sent to guard a New York State nuclear power plant where cars frequently ran through barricades and where he was in fear of a terrorist attack.  He noted and reported later to clinicians that he discharged a round from his weapon into a clearing barrel that increased his anxiety.  In two statements in January 2007, his supervising sergeant noted that his unit worked long hours at the airport and that the Veteran appeared "increasingly paranoid" at that time.  The sergeant noted that the federal training in preparation for a Southwest Asia deployment was intense but that he and the Veteran were left behind at the unit's headquarters.  The sergeant reported that during that time, the Veteran performed duties as a supply sergeant but did not mention any guard duty at a nuclear power plant.  

The Veteran retired from the National Guard in September 2004 with over 23 years of credited service.  The Veteran did not perform active duty for training or inactive duty from August 1987 to December 1990 and received no credit prior to 1976.  

Shortly after mobilization to federal active duty, the Veteran underwent a physical examination in February 2002.  The Veteran did not report and the examiner did not note any psychiatric symptoms or abnormalities.  However, a hearing acuity test showed significant hearing loss, and the Veteran was assigned restriction in duties at a level that would not have been acceptable for a new enlistee and that imposed limitations of duty consistent with disqualification for an overseas deployment.  The examiner also noted an abnormal electrocardiogram but a heart disorder was ruled out by further diagnostic testing.  Service outpatient treatment records in August and September 2002 at a Fort Drum clinic were silent for any mental health symptoms.  The Veteran had a small mass removed from his left tonsil in September 2002 with no complications or follow-up.  The Veteran denied any changes to his health or use of medication in a January 2003 questionnaire at the end of federal active duty.  

Post service, the Veteran first sought VA medical care in March 2005.  During a behavioral health interview with a VA social worker, the Veteran reported that he had never received psychiatric care or counseling in the past but that he had experienced severe combat action in Vietnam including the killing of women and children while serving with the "87th Airborne."  (The 87th Division was disbanded after World War II, and there is no record that the Veteran qualified as a paratrooper that would be required for duty with the 82nd Airborne Division.)   However, he reported that the combat experiences didn't bother him.  The social worker noted that this level of emotional response was "incongruent" with his description of the events but that he did not pursue it further.  Moreover, the Veteran reported that he had two sons born in 1964 and 1966.  The Veteran reported that he experienced nightmares about the attacks on the World Trade Center and an event when he fired a round into a clearing barrel that were more severe that his recollections of Vietnam.  The Veteran reported that his unit went to Afghanistan without him and he did not report any events in 2002.  The social worker diagnosed depression and referred the Veteran for a VA examination for PTSD. 

In May 2005, the Veteran underwent a psychiatric evaluation by a private psychologist for the Social Security Administration (SSA).  The psychologist noted the Veterans reports of nightmares, flashbacks, agitation, insomnia, loss of concentration, and depression associated with combat in Vietnam.  The psychologist did not note any reports of events in 2001-02 and diagnosed moderate PTSD.  In June 2005, SSA granted disability benefits in part for an anxiety disorder effective in March 2005. 

The Veteran did not appear for a VA examination until November 2005.  A VA psychiatrist noted the Veteran's reports of his Vietnam experiences and that he experienced irritability and loss of sleep since his throat treatment in 2002.  The psychiatrist concluded that the Veteran was experiencing adjustment difficulties following the throat treatment and deferred any further psychiatric care. 

The Veteran underwent an initial examination for PTSD in June 2006.  A VA psychologist noted the Veteran's description of severe combat activity in Vietnam.  He further described his duties in 2001 at the airport and his apprehension of deployment to Afghanistan without proper training.  He reported that he was later assigned to guard nuclear power plants.  The psychologist noted that the Veteran was elusive on details of his experiences but concluded that he was not malingering and could be a symptom of avoidance.  The psychologist diagnosed PTSD.  The same month, a VA neuropsychologist examined the Veteran noting similar reports of experiences.  After a clinical examination, the specialist diagnosed mild cognitive impairment and a co-morbid paranoid disorder imbedded with PTSD. 

The Veteran received group therapy at a VA clinic and individual treatment by the VA psychologist until March 2011 and from another therapist thereafter through April 2012.  All clinicians continued to diagnose PTSD caused by Vietnam experiences that were rekindled after the September 2011 World Trade Center attacks.  There were no notations regarding an adjustment disorder associated with the throat treatment in 2002.  

Considering the pertinent evidence of record in light of the applicable criteria, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is not warranted because the events that form the basis for the diagnoses either did not occur or occurred on non-federal active duty.  Events reported by the Veteran to have occurred on federal active duty in 2002 do not meet the criterion for apprehension of hostile attack. 

There have been no medical findings that the Veteran is not competent to report on his military experiences.  Therefore, the Board concludes that his reports are competent evidence but the reports of service in Vietnam are not credible because they are inconsistent with the service records.  The Veteran is competent to report on the events of his state active duty in 2001 and on federal active duty in 2002.  The Board need not evaluate the credibility of the 2001 events as they were no experienced in federal service.  However, the Board places low credible weight on his reports of apprehension of deployment or threat of hostile activity because they are inconsistent with the duties shown in his personnel records, the historical security situation at the time, and the service medical records

Although several VA and SSA mental health examiners have diagnosed depression, anxiety, and PTSD, all have based the diagnoses on severe combat events in Vietnam that were rekindled in 2001.  There is no credible evidence that the Veteran performed any active duty service from 1964 to 1967 or at any other time in Vietnam.  Records of this era were not lost in a fire at NPRC and no such service is reflected in any NYNG personnel or medical records as would be appropriate to document rank, pay base date, form of initial training, and awards.  That records of Vietnam service were destroyed because he was in the Special Forces is not credible as no such policies or procedures existed.  The unit in which the Veteran reportedly served was disbanded after World War II.  Moreover, the Veteran provided only very general information on his contended experiences with no threads to warrant further investigation.  As the Veteran's only federal active duty was in training in 1976 and as a rear detachment operations and supply sergeant at Fort Drum in 2002, diagnoses based on severe combat in Vietnam warrant no probative weight. 

Diagnoses based on the Veteran's apprehension of hostile attack immediately after the World Trade Center attacks do warrant some probative weight as they are based on reasonable fears that existed at the time.  In a penultimate examination in February 2011, the Veteran's attending VA psychologist clearly concluded that the Veteran's PTSD was associated with his experiences at the World Trade Center.  There is no evidence to show that he was assigned state duties until at least one month after the attack or that he was a first responder.  Regardless, the Veteran's airport guard duty and possible visits to the World Trade Center site starting in November 2001 were not during federal service.  Moreover, the threat of further attacks diminished rapidly and at no time did federal authorities ever detect a verified threat until unsuccessful terrorist attempts occurred many years later involving aircraft in flight.  The Veteran's symptoms did not manifest during federal active duty.  He reenlisted in November 2001 and continued satisfactory service for three more years. 

Service treatment records during federal active service are entirely silent for any psychiatric complaints, findings, or diagnoses.  There is some lay evidence from the Veteran and his supervising sergeant that the Veteran experienced fatigue and apprehension as his unit was training for deployment.  However, the Veteran was examined at the start of active duty, noted to be 57 years old with significant hearing loss, and assigned limited duties as a supply sergeant in a rear operations center in New York.   There is no indication that the Veteran was ever considered for deployment with his assigned unit.  There is also no evidence of guard duty at nuclear power plants.  Even if the Veteran was assigned these duties, the Board concludes that the circumstances at these locations at that time do not rise to the level of the definition of fear of hostile activity.  Any assignment of extra guards at power plants would have been precautionary as there is no history of threats or incidents occurring at domestic power plants.  Incidents with cars at the gates were not found to be hostile terrorist attacks, and there is no evidence that the Veteran experienced, witnessed, or was confronted with circumstances that involved actual or threatened death or serious injury.  

Furthermore, the Veteran's psychiatric symptoms did not manifest in service or until March 2005, several years after the last period of active duty service.  

The Board considered whether an additional VA examination is needed to decide the claim.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Here, the medical evidence of record is sufficient to show diagnoses of several mental health disorders..  However, the multiple diagnoses of anxiety, depression, and PTSD are based on events in Vietnam where he did not serve or to events that occurred while on non-federal active duty.  There are no established events, injuries or diseases in federal active service associated with the diagnoses, and the Board has determined that any assertions as combat experiences are not credible as the Veteran did not serve in Vietnam.  Further, the events that form the basis for the diagnoses occurred on non-federal active duty.  
 
In short, this claim is being denied because there is no verified or verifiable federal active service stressor to support the claim.  Thus, under these circumstances, a medical opinion would not provide credible evidence that a claimed in-service stressor occurred-an essential criterion upon which this case turns.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of such after-the-fact medical nexus evidence).  As such, a remand to obtain the requested examination and medical opinion in connection with the current claim is unnecessary.  

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD is denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Hypertension

Hereafter, all measurements of blood pressure are expressed as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).  

Hypertension warrants a compensable rating when diastolic pressure is predominantly 100 or more, or; systolic pressure is 160 or more, or; with a history of diastolic pressure of 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Service treatment records are silent for any complaints, findings, or diagnoses pertaining to hypertension or elevated blood pressure.  

The Veteran first sought VA medical care in March 2005.  A VA physician noted the Veteran's blood pressure as 140 to 150/80.  The physician diagnosed borderline hypertension and advised the Veteran to discontinue tobacco use and return in two months to determine if medication was necessary for control of the disorder. 

In June 2005, the Veteran underwent a physical examination for SSA.  A private physician noted the Veteran's report of symptoms of hypertension since 2003 when he was receiving VA medical care and prescribed medication.  The physician measured blood pressure as 140/90 and diagnosed hypertension.   SSA granted disability benefits effective in March 2005 in part because of hypertension.  

In November 2005, the Veteran returned to the VA clinic for the first time since the previous March.  A VA physician measured blood pressure as 122/73 and noted that the Veteran had lost weight and was exercising more.  The physician concluded that the Veteran' blood pressure was under good control without medication.  From June 2006 to 2012, infrequent blood pressure measurements were slightly below or above 140/90 with no prescription medication noted in VA records until October 2008.   Clinicians noted that the Veteran was non-compliant with medications.  In June 2009, a VA clinician noted blood pressure as 120/70 and well controlled on medication.  

The Board concludes that service connection for hypertension is not warranted on a direct or presumptive basis  because the disorder did not manifest in service or to a compensable degree within one year after service, and there is otherwise no medical evidence of a nexus between any current hypertensions   

There is no evidence of the onset of hypertension during federal active service.  The Veteran reported that he first experienced hypertension and was treated by VA in 2003 after active duty.  The Veteran is competent to report on this treatment; however, the Board concludes that his report is not credible because it is inconsistent with VA records that show his first VA treatment in March 2005 and SSA diagnosis the same month.  Even if diagnosed after service but prior to March 2005, there is no credible evidence that his hypertension was then manifested to a compensable degree of severity.  In fact, after March 2005, the Veteran's blood pressure was not predominantly more than 160 systolic or 100 diastolic and medication was taken only intermittently for several years.  

Thus, the weight of the competent, credible evidence demonstrates that the Veteran's current hypertension first manifested after service and not to a compensable degree within one year of active service.  There also is no medical evidence even suggesting that there otherwise exists a medical relationship between the hypertension diagnosed post service and the Veteran's active military service.  Neither the Veteran nor his representative has presented or identified  any such evidence or opinion, and, on this record, no examination to obtain a medical opinion in this regard is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Finally, without appropriate training and expertise, neither the Veteran nor his representative is competent to persuasively establish the etiology of current hypertension on the basis of lay assertions, alone.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").   

As for service connection for hypertension on a secondary basis, the Board points out that out that, as service connection for no other disability has been established, there is no legal basis for an award of service connection for hypertension on a secondary basis.  

For all the foregoing reasons, the claim for service connection for hypertension  must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt-doctrine; however,  as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD is denied. 

Service connection for hypertension is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


